Citation Nr: 1215241	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  07-03 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for low back strain with degenerative disc disease L1-L2.

2.  Entitlement to a compensable evaluation for neck sprain, prior to May 12, 2008.

3.  Entitlement to an evaluation in excess of 10 percent for neck sprain, since May 12, 2008.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Air Force from June 1975 to December 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Reno, Nevada, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to increased evaluations for low back and neck disabilities.  The Veteran has relocated several times during the pendency of his appeal; the Seattle, Washington, RO currently has jurisdiction.

In an August 2009 decision, the Houston, Texas, RO granted entitlement to a 10 percent evaluation for neck sprain.  This was not a full grant of the benefit sought on appeal, and the Veteran has continued to pursue the claim.

The Veteran was afforded a hearing before a Decision Review Officer (DRO) at the Reno RO in December 2006; a transcript of the hearing is associated with the claims file.  The Veteran subsequently requested a hearing before a Veterans Law Judge, and such was scheduled for March 20112.  The Veteran was mailed notice of the hearing at his address of record, and he was also contacted by telephone and advised of his hearing.  Nevertheless, the Veteran failed to report for the hearing, without explanation or any request to reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d)


FINDINGS OF FACT

1.  The service connected low back disability is not manifested by ankylosis of any degree, and has not resulted in any incapacitating episodes.

3.  Throughout the appellate period, the service connected neck sprain is manifested by limitation of motion to greater than 30 degrees, and a combined range of motion greater than 170 degrees; there is no spasm or guarding resulting in abnormal spinal contour.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for low back strain with degenerative disc disease L1-L2 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2011).

2.  The criteria for a 10 percent evaluation for neck sprain, prior to May 12, 2008, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).

3.  The criteria for an evaluation in excess of 10 percent for neck sprain, since May 12, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  January 2006, February 2007, and July 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  VA has requested and obtained all available relevant VA records; further records were identified, but the involved medical centers have certified that they are no longer available.  They were apparently lost when transferred.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Several VA examinations were afforded the Veteran, and necessary medical opinions were obtained.  The examiners made all required findings, and offered adequate and well-reasoned rationales for opinions expressed.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  While the Veteran has objected to the adequacy of a June 2006 examination, his allegations are not credible.  As is discussed further below, the examiner's findings and observations are consistent with those in treatment records and other examinations.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Evidence

In a February 2006 statement, the Veteran's wife reported that her husband had difficulty sleeping at night due to back and neck pain.  They had to adjust their social schedules and commitments because of pain.  The back and neck problems affected their sex life, and the Veteran had missed work.  She had to do most chores, as the Veteran often hurt so much, even with medication and a TENS unit, that all he could do was lay down.  

Treatment records from the VA Medical Center (VAMC) in Long beach, California, for the period of May 1999 to September 2000 reveal use of medication for daily back spasms.  The majority of treatment notes revolved around the Veteran's participation in substance abuse therapy groups; he had a history of drug and alcohol addiction.  He complained of pain radiating down from his neck into his mid back in December 1999.  He reported his exercise was limited due to chronic back pain in March 2000.

VAMC Las Vegas records from December 2003 to February 2007 also show continued complaints of neck and low back pain.  He participated in a pain management program, and in January 2006 inquired about surgery for chronic back pain.  Doctors noted pain behaviors and decreased functional capacity in the neck and back, with neurological changes in the extremities.  At several points, the Veteran requested increased dosages of his pain medications, citing a lack of effectiveness of the lower dose.  He indicated that pain increased with any activity.  In November 2006, after hospitalization for pneumonia, the Veteran requested early refill of his pain medications, as he had independently increased his doses.  Doctors declined and counseled him regarding increasing medications without permission.  In January 2007, the Veteran reported that he had increased his activity levels after three heart attacks over the summer, and had lost weight.  He continued to complain of pain, but doctors reported it was under reasonable control.

A VA examination was conducted in June 2006.  Although the claims file was not available initially, the examiner was able to review the file subsequently.  The Veteran reported that he injured his back in service by falling down stairs, and was then informed he had a congenital cervical spine fusion.  He was treated with medication and therapy in service.  The Veteran reported that after discharge he had no injuries to the back or neck.  He stated that soon after separation degenerative changes of the neck and low back were identified.  He used a home cervical traction device, and had periodic physical therapy.  The Veteran also had frequent local injections.  

He reported constant severe neck pain of 10/10 with radiation to the right arm.  Motion was painful and limited; the Veteran stated it was worse with rotation or lifting more than 10 pounds.  He also stated he used 15 pounds of weight with his home traction apparatus, which provided temporary relief.  Low back pain was also constant at 8/10, and radiated into the thighs bilaterally.  Activity worsened pain.  He used a TENS unit daily, and had full control of his bowel and bladder.  The Veteran took morphine, oxycodone, and valium daily, with limited benefit.  The pain was stable, without flare-ups.

On physical examination, the Veteran was observed to enter the examining room with a normal gait, using no braces or assistive devices.  The Veteran complained of neck, mid, and low back pain throughout the examination, but was observed to "easily" stand on alternating legs when removing his pants, and was able to "easily" get on the examining table.  Periodically, the Veteran would begin shaking, but there was no association with either activity or rest.  The Veteran squatted normally.  He was able to sit up from a lying position quickly and easily, and could touch his toes.  Cervical flexion was to 30/40 degrees, extension was to 30/40, right and left rotation were to 70/80 degrees each, and lateral flexion was to 20/30 degrees bilaterally.  Light touch about the neck elicited complaints of pain.  For the low back, flexion was to 70/80 degrees, extension was to 10/30 degrees, lateral flexion was to 20/30 degrees bilaterally, and rotation was to 20/30 degrees bilaterally.  There was no muscle spasm, and the paraspinal musculature behaved normally with movement.  The Veteran complained of pain with light touch in the thoracic and lumbar spine areas.  Straight leg raising tests were normal.  All deep tendon reflexes were normal, and there was no limitation of motion of any extremity.  X-rays were reviewed.  The lumbar and thoracic spines were normal, and the cervical spine showed a congenital fusion with marked narrowing at C5-6.  Repetitive motion testing demonstrated no additional functional impairments.

The examiner commented that the Veteran's subjective complaints regarding his spine were not consistent with the examination findings.  The Veteran complained that the examiner had fabricated the majority of the report, and had seen him for less than 15 minutes.  He did no actual range of motion testing, and only observed the Veteran squat once.  His wife stated that she recalled being surprised by how quickly the examination was completed; she had gone outside to wait for the Veteran.

VA treatment records from VAMC San Antonio, for the period of April 2007 to February 2009, reveal that during an April 2007 initial evaluation, the Veteran reported a history of cocaine and alcohol abuse, in remission since 1998; the examiner noted an "isolated slip" of cocaine use in 2000 in records.  In May 2007 the Veteran was in a motorcycle accident; he complained of upper back pain at the time, but was treated mainly for a broken left ankle.  In July 2007 he reported that his chronic pain was aggravated by his need to move and do the work himself.  In August, he described the pain as radiating up and down the spine.  In November 2007, the Veteran sought additional morphine through the emergency room for acute back pain; doctors declined, noting that the Veteran had been provided a 10 day supply of medication 7 days earlier, and should not be out.  The Veteran was being treated for recurrent pneumonia at this time.  The Veteran reported in January 2008 that he had lost his job; he attributed this to worsening neck pain and associated physical limitations.  The Veteran tested positive for marijuana in addition to his prescribed narcotics.  

At a February 2008 pain clinic consultation, the Veteran reported chronic neck and low back pain.  He described pain in the neck, low back, and lower and upper extremities.  Pain in the neck and low back was 9/10.  Pain had been progressive since onset more than a year prior, and never remitted.  Overall body pain had existed for 29 years.  He reported that he had become used to his pain medication, and he felt pain when not taking it.  Physical activity worsened pain, ands lying down helped.  He sought emergency treatment for spasms and running out of medications.  Therapies and injections had helped only a little, and not consistently.  He complained of pain, weakness, and arthralgia, as well as extremity numbness and tremor.  The Veteran had gone through an alcohol and drug detox program in 1998, and stated he had been sober and drug free since then.  The Veteran exercised occasionally, and was working full time in maintenance.  However, he had restrictions on activity and was applying for disability.  On physical examination, flexion of the cervical spine was limited to 30 degrees, extension was to 10 degrees, lateral flexion was to 30 degrees, and rotation was to 60 degrees.  The lumbar spine showed flexion to 30 degrees, extension to 10 degrees, lateral bending to 20 degrees, and rotation to 30 degrees.  The Veteran was "very hypersensitive to touch and complained of pain." Waddell's signs were 5/5, indicating a nonorganic cause of complaints.  "The higher the Wadell's sign score, the more consistent with malingering or pain from [a] non organic physical base."  The examiner commented that the subjective complaints of pain did not correlate to clinical findings.  "There is little physical etiology for [the Veteran's] complaints."  Pain was felt to stem from psychiatric or behavior associated disorders.  A second doctor reviewed the report, and concurred.  

A VA examination was conducted in May 2008; the examiner reviewed the claims file in connection with the examination.  The Veteran complained of daily neck and back pain, with flare-ups once or twice a month, lasting for two weeks at a time.  He is incapacitated and unable to work during such periods.  Pain was currently 8/10, up from 5/10.  Pain occasionally radiated into the extremities.  Pain was exacerbated by activity, and partially relieved by manual traction and medication.  He associated 2 years of erectile dysfunction with back pain.  He denied numbness and tingling, dizziness, visual disturbances, and bowel and bladder incontinence.  He could perform all activities of daily living, but walking extended distances caused problems.  He had imbalance due to muscle spasms, and fallen five or six times over the past year.  He could work, but had difficulty leaning over a drafting board or sitting more than three hours at a time; he had missed two to three days of work each three to four months.  Morphine worked well to control pain; he also used a TENS unit, manual traction, trigger point injections, and other medications.  He had not had surgery.  

On physical examination, the Veteran's gait was slow and shuffling, with a cane and mild imbalance.  He performed heel and toe walking without weakness.  Examination of the neck showed a slight loss of the lordotic curve.  The neck was diffusely tender along the paraspinous muscles.  Flexion was to 40 degrees, extension was to 30 degrees, lateral flexion was to 40 degrees bilaterally, and right lateral rotation was to 65 degrees.  Left lateral rotation was to 80 degrees.  Repetitive motion caused no additional functional impairment, but movement was painful throughout all degrees of motion.  The low back demonstrated a normal curvature.  Spasm was present, and the paraspinous muscles were tender all along the spine.  Multiple tender trigger points were noted; the Veteran withdrew from very light palpation.  Range of motion was measured as 70 degrees flexion, 8 degrees extension, 10 degrees right lateral flexion, and 60 degrees bilateral rotation.  Interestingly, active left lateral flexion was to 15 degrees, but to 20 degrees passively and with repeated motion.  Repetitive movement caused no other changes in functional impairment.  Radiographic records, including MRIs and x-rays, were reviewed.  The examining physician's assistant opined that clinical findings, history, and subjective complaints were consistent.

VAMC Puget Sound treatment records from February 2009 to May 2011 reveal that the Veteran was in a motor vehicle accident in January 2009.  He crashed into a wall avoiding a deer while driving his moving van.  He was hospitalized for two weeks, and was discharged with diagnoses of rib fractures, fracture of the transverse process of lumbar vertebra, neck pain with reported fracture, and chronic pain.  In March 2009, he reported he had fallen 8 years prior and fractured his cervical and lumbar spines.  Neck pain was worse than low back pain.  On examination, range of motion of the neck was "full with slight limitation in lateral rotation."  Use of a lumbar corset and broken ribs prevented full back examination.  The Veteran requested additional morphine in March 2009.  The Veteran fell in May 2010 when he lost bowel control and slipped in stool, injuring his back and wrist; a new T12 compression fracture was identified.  He undertook a home physical rehabilitation program with some success.  Osteoporosis was diagnosed in approximately July 2010.  In May 2011, on admission for an altered mental state related to hypoxia, the Veteran complained of neck and low back pain, but stated he could tolerate it to walk.  

A VA contract examination was conducted in December 2010.  The Veteran complained of bowel and erectile problems due to his low back.  He complained of daily severe pain, which was exacerbated by activity.  He denied any periods of incapacitation over the prior year.  An antalgic gait was noted on examination.  Muscle spasm and tenderness of the cervical spine was noted, but there was no ankylosis.  Range of motion of the neck, which was unchanged with repeated movement, was to 40/45 degrees flexion, 30/45 degrees extension, 40/45 degrees right lateral flexion, 25/45 degrees left lateral flexion, 60/80 degrees right rotation, and 30/80 degrees left rotation.  The low back also showed muscle spasm and tenderness.  There was no ankylosis.  Range of motion was 60/90 degrees flexion, 10/30 degrees extension, 15/30 degrees right lateral flexion, 25/30 degrees left lateral flexion, 15/30 degrees right rotation, and 25/30 degrees left rotation.  Repetitive motion did not produce additional functional impairment.  Rectal examination was normal, but there was some testicular atrophy.  Some sensory impairment was noted in both the cervical and lumbar spines.  The examiner opined that a cervical degenerative disease with congenital fusion was overlayed on the service connected neck sprain.  She was unable to determine any aggravation without resorting to speculation.  Similarly, a new diagnosis of lumbar degenerative disc disease with intervertebral disc disease (IVDS), fecal leakage, and erectile dysfunction was present, but the examiner could not opine on aggravation without speculation.  

An independent medical opinion was obtained in July 2011 to determine the relationship(s) between currently diagnosed lumbar and cervical spine conditions and the service connected disabilities.  The doctor did not examine the Veteran, but conducted a detailed review of the claims folder in its entirety, from service to the present.  She noted the history of diagnoses and the occurrence of a number of intercurrent injuries, particularly motor vehicle accidents.  

With regard to the low back, the examiner noted that complaints prior to the Veteran's January 2009 accident were not consistent with objective findings.  Prior examinations and treatment records failed to show any neurological manifestations related to the low back.  The doctor therefore opined that the IVDS, erectile dysfunction, fecal leakage, and radiculopathy of the lower extremities were less likely than not due to or aggravated beyond their natural progression by the service connected low back disability.

Similarly, the examiner noted several post-service accidents impacting the cervical spine, dating back to 1996.  Subsequent treatment notes and consultations dated complaints of pain to the 1996 accident and injury.  The congenital fusion, however, was stable.  Further damage was done in later accidents, particularly the 2009 one.  Records did not show a diagnosis of radiculopathy.  The examiner determined that there were no significant sequelae or complications from the in-service neck injury.  It was therefore less likely than not that cervical spine degenerative disc disease, IVDS, and radiculopthy of the upper extremities were due to or aggravated beyond their natural progression by the service connected neck disability.

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Back disabilities may be evaluated under either of two general rating formulas.  One applies to IVDS, and is based upon the duration of incapacitating episodes.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.  Here, no incapacitating episodes are noted in the record.  While the Veteran and his wife reported periods of incapacity, there is no evidence in treatment records that such were required or overseen by doctors, and hence do not meet the regulatory definition.  Further, the allegations are not fully credible.  Although the Veteran alleges the June 2006 examiner fabricated his comments, the report indicates that the Veteran was in fact malingering, and the examiner informed him of his opinion.  Moreover, the allegations of malingering are repeated by other doctors and the inconsistency of subjective complaints and objective clinical findings are repeatedly noted.  The possibility of secondary gain, for additional narcotic pain medications, is intimated.  

Under the alternative General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  With regard to the low back, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For the cervical spine, a 10 percent evaluation is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation.  Unfavorable ankylosis of the entire cervical spine is rated 40 percent disabling.  Again, ankylosis of the entire spine is rated totally (100 percent) disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Code 5237, Note 2; see also Plate V, 38 C.F.R. § 4.71a. Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Code 5237, Note 5.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   




Low Back

To warrant an increased evaluation, unfavorable ankylosis must be demonstrated.  No examiner or treating care provider has at any time diagnosed ankylosis of any segment of the spine.  Further, as all doctors describe retained motion of the lumbar spine, and the Veteran himself reports continued ability to bend, there can be no finding of the functional equivalent of fixation of the spine.  No increased schedular evaluation may be awarded.  

The Board has also considered potential application of an extraschedular evaluation.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The rating schedule provides higher evaluations than that currently assigned for symptoms which are not demonstrated here.  Further, the Schedule fully contemplates the reported service connected symptomatology in the applicable criteria.  The Schedule is adequate, and no further discussion is required.

In light of the well reasoned and supported July 2011 independent medical opinion showing that current neurological complaints are unrelated to the service connected back condition, and are in fact attributable to post service intercurrent injuries, no separate evaluations for those conditions is permitted.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 40 percent for low back strain with degenerative disc disease L1-L2 is not warranted.

Neck

Currently two stages of evaluation have been established, before and after May 12, 2008.  As the analysis for both is substantially similar, they are discussed together.

The July 2011 independent medical opinion establishes that current complaints of degenerative disc disease, IVDS, and radiculopathy are unrelated to the service connected neck sprain disability.  These complaints arose, and worsened, after the occurrence of post-service accidents.  No impairment related to those diagnoses is therefore compensable.

VA has previously conceded that the measured limitation of motion of the cervical spine is a manifestation of the service connected disability; this was the basis of the grant of a compensable, 10 percent evaluation effective May 12, 2008.  A review of the claims file reveals, however, that this limitation was present prior to May 12, 2008.  The June 2006 examination noted such, as did all subsequent examinations.  While doctors have questioned the Veterans complaints of pain, and such have varied somewhat, the measured limitation of motion has been fairly consistent as objectively measured with passive and active motion.

Accordingly, a 10 percent evaluation for neck sprain, prior to May 12, 2008, is warranted.

No evaluation in excess of 10 percent is assignable, however.  At worst, the measured range of motion of the cervical spine in flexion was 30 degrees, and the combined range was in excess of 170 degrees.  While some spasm was noted at times, no abnormal curvature is associated with it; those findings are never reported together.  The sole finding of a loss of cervical lordosis was isolated and not repeated.  Finally, as with the lumbar spine, there is no finding of ankylosis or its functional equivalent.

Extraschedular evaluation was again considered, but the Schedule is adequate.  The rating schedule provides higher evaluations than that currently assigned for symptoms which are not demonstrated here.  Further, the Schedule fully contemplates the reported service connected symptomatology in the applicable criteria.  No further discussion is required.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 10 percent for neck sprain is not warranted at any time during the pendency of the appeal.


ORDER

An evaluation in excess of 40 percent for low back strain with degenerative disc disease L1-L2 is denied.

A 10 percent evaluation for neck sprain, prior to May 12, 2008, is granted.

An evaluation in excess of 10 percent for neck sprain, since May 12, 2008, is denied



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


